NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ARLINGTON INDUSTRIES, INC.,
Plaintiff-Cross Appellan.t, '
V.
BRIDGEPORT FITTINGS, INC.,
Defendant-Appellan,t.
2010-1377, -1400, -1408 _
Appeals from the United States District C0urt for the
Middle District of Pennsy1vania in consolidated case nos
01-CV-0485 and 05-CV-2622, Judge Christ0pher C. Con-
ner.
ON MOTION
Before GAJARSA, MAYER, and PROST, C'ircu,t`t Ju,dges.
GAJARSA, Circuit Judge.
0 R D E R
Bridgeport Fittings, Inc. moves for a stay, pending
disposition of this appea1, of the permanent injunction
entered by the United States District Court for the Middle

ARLINGTON INDUSTRIES V. BRIDGEPORT 2
District of Pennsylvania. Arlington Industries, Inc.
opposes Bridgeport replies
To obtain a stay, pending appeal, a movant must estab-
lish a strong likelihood of success on the merits or, failing
that, nonetheless demonstrate a substantial case on the
merits provided that the harm factors militate in its favor.
Hilt0n v. Brau.n.skill, 481 U.S. 77O, 778 (1987). ln deciding
whether to grant a stay, pending appeal, this court "as-
sesses the movant's chances of success on the merits and
weighs the equities as they affect the parties and the
public." E'. I. du Pont de Nem0urs & Co. u. Phillips Petro-
learn Co., 835 F.2d 277, 278 (Fed. Cir. 1987). See also
Standard Havens Prods. v. Genc0r Indus., 897 F.2d -511
(Fed. Cir. 199O).
Based on the arguments in the motions papers and
without prejudicing the ultimate disposition of this case
by a merits panel, we determine that Bridgeport has not
met its burden to obtain a stay of the injunction.
Acc0rdingly,
IT ls ORDERE:o THAT:
The motion is denied.
FoR THE CoURT
   /sf Jan Horbaly
Date J an Horba1y
Clerk
cc: Kathryn L. Clune, Esq. F"FED
Deanne E. lV[aynard, Esq. U.S.COURTO APPEALS FOR
THE FEDERAf_ C|RCUlT
JUN 23 2011
lAN l'l0RBALY
C|.EHl
s24